DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered After Final Consideration Program request mailed 8/10/2022.
Claims 1-5, 7, 9-11, 13-19 and 21-25 are pending.


Allowable Subject Matter

Claims 1-5, 7, 9-11, 13-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Shan et al. US 20190222489 and Li et al. US 20200252813.
Shan discloses a PCF receives a NWDAF response message including temporal and spatial validity conditions regarding a PDU session, the NWDAF response message includes information to identify traffic, temporal validity condition, spatial validity condition, NWDAF transaction ID, QoS parameters, and information regarding UE, the NWDAF message includes information to indicate a temporal validity condition that corresponds to a time reference to apply a traffic routing with respect to a PDU session and/or spatial validity condition that corresponds to a location reference to which the traffic routing is applied with respect to the PDU session.
Li discloses the PCF could get analytics data from NWDA by a request/response model, the PCF sends a NWDA service request with parameters to the NWDA and receives a NWDA response with parameters.
Prior art of record does not disclose, in single or in combination, sending, by a policy control network element, query information to a data analytics network element, wherein the query information is for obtaining service quality information of a service and comprises data network name information corresponding to the service, and wherein the service quality information is service experience information and corresponds to the data network name; receiving, by the data analytics network element, the query information from the policy control network element; and sending, by the data analytics network element, response information to the policy control network element, wherein the response information comprises the service quality information requested by the query information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468